FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 15, 2021

                                     No. 04-21-00489-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                     Ruben ELIZONDO,
                                          Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 657461
                           Honorable Melissa Vara, Judge Presiding


                                        ORDER
       On December 9, 2021, we ordered the State to show cause in writing why this appeal
should not be dismissed for want of jurisdiction.
       The State’s timely response demonstrates that this court has jurisdiction in this appeal.
See Garcia v. Dial, 596 S.W.2d 524, 528 (Tex. Crim. App. [Panel Op.] 1980). Our December 9,
2021 show cause order is satisfied.
       Our November 30, 2021 order, including the directives for the trial court to conduct a
hearing and make and file findings of fact and conclusions of law, remains pending.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court